Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 5/2/2022, is a final office action.

Response to Arguments and amendment
2.	The terminal disclaimer filed 5/2/2002 has been received and approved. For this reason, the previous double patenting rejection is withdrawn.
3.	Claims 5-10 have been cancelled.
4.	Claims 1-4 have not been amended. Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, applicant states the office action has not shown that Gupta discloses a second power control signal configured to constrain a transmission power for a second transmission from the user equipment via the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried on pages 6-7 of the remarks. Applicant states paragraph 0067 refers to the downlink channels and not the uplink channels. The examiner disagrees. As stated in the previous rejection of the claims, Gupta discloses, in paragraph 0010, the UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7 recites receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands. Figure 7 shows the response to the TPC commands. Transmission 712 is sent to each of the base stations and originates from the same transmission. Therefore, a control signal that constrains a transmission power for a first transmission to a first base station will constrain the transmission power for a second transmission to a second base station. These signals are split as shown in figure 7 so the signals are on the same carrier frequency.  
	For these reasons and the reasons stated in the previous office action, the rejection of the claims is maintained.

Information Disclosure Statement
5.	The information disclosure statement filed 5/2/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The NPL reference was not provided and a copy of the reference could not be located by the examiner.  It has been placed in the application file, but the information referred to therein has not been considered. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 2015/0071081).
	Regarding claims 1-4, Gupta discloses a method, user equipment and non-transitory computer readable medium comprising: a memory; and a processor coupled to the memory (Claim 1: a method of controlling uplink power of a user equipment. Claim 11: comprising at least one processor and a memory configured to…), wherein the processor and the memory are configured to: 
obtain, via a first beamformed wireless communication link with a first transmit receive point, first power control information for the first beamformed wireless communication link with the first transmit receive point, the firstQCOM-3339U4C1Qualcomm Ref. No. 16503914C109 beamformed wireless communication link with the first transmit receive point carried on a first carrier frequency (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.);
generate a first power control signal configured to constrain a transmission power for a first transmission from the user equipment via the first beamformed wireless communication link with the first transmit receive point carried on the first carrier frequency (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands.); 
obtain, via a second beamformed wireless communication link with a second transmit receive point, second power control information for the second beamformed wireless communication link with the second transmit receive point, the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies. Paragraph 0066: wherein the respective downlink cells utilize the same frequency carrier.  Paragraph 0067: wherein the downlink channels are in substantially the same carrier frequency.); and 
generate a second power control signal configured to constrain a transmission power for a second transmission from the user equipment via the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands. Figure 7: The transmission 712 to each of the base stations originates from the same transmission. Therefore, a control signal that constrains a transmission power for a first transmission to a first base station will constrain the transmission power for a second transmission to a second base station.).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/18/2022